Exhibit 10.11
AMENDMENT NO. 3
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
     This amendment (“Amendment”) is made and entered into as of June 18, 2009
by and between AEON Insurance Group, Inc. and Specialty Underwriters’ Alliance,
Inc. and its property and casualty insurance subsidiaries and affiliates,
including SUA Insurance Company, and amends the Specialty Underwriters’
Alliance, Inc. Partner Agent Program Agreement (“Agreement”) entered into by the
parties on May 18, 2004, as amended. Any capitalized terms used but not defined
in this Amendment shall have the same meaning set forth in the Agreement. In the
event that any provision of this Amendment and any provision of the Agreement
are inconsistent or conflicting, the inconsistent or conflicting provision of
this Amendment shall be and constitute an amendment of the Agreement and shall
control, but only to the extent that such provision is inconsistent or
conflicting with the Agreement.
     Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties agree to amend the Agreement, effective as of the date hereof, as
follows:
1. The reference in the preamble to “Specialty Underwriters’ Alliance, Inc. and
its property and casualty insurance subsidiaries and affiliates (collectively
the “Company”)” shall be deleted and replaced in its entirety with the
following: “Specialty Underwriters’ Alliance, Inc. and its property and casualty
insurance subsidiaries, including SUA Insurance Company (collectively the
“Company”)”.
2. “SUA Insurance Company” means Specialty Underwriters’ Alliance, Inc.’s wholly
owned subsidiary SUA Insurance Company, an Illinois domiciled insurance company.
3. Except as modified hereby, the Agreement shall remain in full force and
effect.
4. This Amendment may be executed in any number of counterparts and by the
parties on different counterparts each in the like form. Each counterpart shall,
when executed, be an original but all the counterparts taken together shall
constitute one and the same instrument. The execution by a party of one or more
such counterparts shall constitute execution by that party of this Amendment.
This Amendment shall not be effective until each of the parties has executed at
least one counterpart. Any facsimile copies hereof or signature hereon shall,
for all purposes, be deemed originals.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on their behalf by their duly authorized officers as of the day, month
and year above written.

            SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
      By:   /s/ Daniel A. Cacchione         Name:   Daniel A. Cacchione        
Title:   SVP, Chief Underwriting Officer     

            SUA INSURANCE COMPANY
      By:   /s/ Daniel A. Cacchione         Name:   Daniel A. Cacchione        
Title:   SVP, Chief Underwriting Officer     

            AEON INSURANCE GROUP, INC.
      By:   /s/ Gerald B. Bushey         Name:   Gerald B. Bushey        
Title:   CEO/CUO     

2